Citation Nr: 0430707	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-08 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include degenerative joint disease and degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
September 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied service connection for a 
low back strain with disc space narrowing.  

The Board acknowledges that a January 2001 RO rating decision 
granted the veteran a 10 percent evaluation for a non-service 
connected low back strain with disc space narrowing. 

The Board notes that the veteran has sent a July 2004 MRI 
report directly to the Board.  Pursuant to 38 C.F.R. 
§ 20.1304(a) (2003), such evidence must be received within 90 
days of notification that the appeal has been certified to 
the Board, or prior to the date that the appellate decision 
is promulgated by the Board, whichever comes first.  The 
Certification of Appeal (VA Form 8) was completed in April 
2003, and the July 2004 MRI was not received until August 
2004.  However, since the claims file contains no 
notification letter informing the veteran that his appeal had 
been certified, the aforementioned 90-day period is 
inapplicable.  Consequently, since the report was received 
prior to the issuance of this decision, the Board accepts the 
evidence.  

The Board further notes that 38 C.F.R. § 20.1304 requires 
that the newly acquired evidence be referred to the agency of 
original jurisdiction for review and for the preparation of a 
Supplemental Statement of the Case, unless the veteran waives 
such right.  The veteran did indeed waive this right by way 
of an August 2004 correspondence.  In any event, as this case 
is being remanded for other reasons, the RO will have an 
opportunity to consider this evidence upon readjudication, 
after completion of the development requested below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  



REMAND

In this case, the service medical records show that the 
veteran complained of low back pain in March 1978, after 
having accidentally driven his car into a ditch.  While the 
record indicates that he noted improvement and was returned 
to duty two days later, and the separation examination of his 
spine and musculoskeletal system were normal, the veteran 
complained of recurrent back pain upon that same separation 
examination.  The post service medical evidence shows no back 
disorder until October 2000; it was noted at that time that 
the veteran's back pain was only of two weeks duration, but 
X-rays of the lumbar spine approximately four months later in 
February 2001 showed a dextroscoliosis centered at L3-4; 
narrowing of the L4-5 disc space with anterior osteophyte 
formation, along with straightening of the lumbar lordotic 
curve.  Moreover, a long history of low back pain was noted 
in July 2004 and an MRI of the lumbar spine at that time 
identified a diffuse disc bulge at L3-4 with moderate right 
foraminal narrowing and mild left foraminal narrowing; a 
diffuse disc bulge at L4-5 with mild facet joint arthropathy, 
mild central canal narrowing, moderate left foraminal 
narrowing, and mild right foraminal narrowing; and a diffuse 
disc bulge at L5-S1 with mild right and left foraminal 
narrowing.    

While the United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim (see generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000)), the Board finds that, given the history of in-
service low back symptoms, to include a complaint of 
recurrent low back pain upon the separation examination; and 
the post-service clinical and X-ray evidence of a chronic low 
back disability, albeit first shown many years after the 
veteran's separation from service, there is a duty to provide 
the veteran with an examination that includes a medical 
opinion addressing the contended causal relationship between 
low back disability and service.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully satisfied.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to the claim of entitlement to 
service connection for a low back 
disorder, to include degenerative joint 
disease and degenerative disc disease of 
the lumbosacral spine, of the impact of 
the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination for the purpose 
of determining the nature, extent and 
etiology of any low back disability that 
may be present, to include degenerative 
joint and disc disease of the lumbosacral 
spine.  The RO should send the claims 
file to the examiner for review, and the 
clinician should indicate that the claims 
file was reviewed, to include the service 
medical records and relevant post-service 
medical records.  Following the review of 
the relevant medical evidence in the 
claims file, the history, clinical 
evaluation and any tests that are deemed 
necessary, the clinician is asked to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
any low back disability that may be 
present, to include degenerative joint 
disease and degenerative disc disease of 
the lumbosacral spine, began during 
service or is causally related to any 
incident of or finding recorded during 
active service.  

If the above question is too speculative 
to answer, the examiner should so 
indicate.  The clinician is also 
requested to provide a rationale for any 
opinion expressed. 

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


